In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00158-CR
______________________________


GERALD EDWIN WILLIAMS, SR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 159th Judicial District Court
 Angelina County, Texas
Trial Court No. CR-26520





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Gerald Edwin Williams, Sr., was convicted September 11, 2007, by the trial court of two
counts of aggravated sexual assault of a child.  He was sentenced to twelve years' imprisonment on
each count, to run concurrently.  We affirmed the trial court's conviction and sentence in an opinion
issued June 10, 2008.  Our mandate has not yet issued.
	This Court has now been informed that Williams has died. 
	The death of an appellant during the pendency of his or her appeal deprives this Court of
jurisdiction.  Tex. R. App. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997);
Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996).  Accordingly, we withdraw our
opinion and permanently abate this appeal.  See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App.
1994).


							Josh R. Morriss, III
							Chief Justice
 
Date Submitted:	June 17, 2008
Date Decided:		June 18, 2008

Do Not Publish

Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Appellant, Brian R. DeHart, has filed with this Court a motion to dismiss his appeal.  The
motion is signed by DeHart and his counsel in compliance with Tex. R. App. P. 42.2(a).  As
authorized by Rule 42.2, we grant his motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss his appeal.

                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 22, 2005
Date Decided:             August 23, 2005

Do Not Publish